DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         JAYCOBBY R. DUKES,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D16-3990

                               [June 28, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Laura S. Johnson, Judge; L.T. Case No. 50-2014-CF-
006113-AXXX-MB.

   Antony P. Ryan, Regional Counsel, West Palm Beach, and Dan
Hallenberg, Special Assistant Regional Counsel, Fort Lauderdale, Office of
Criminal Conflict and Civil Regional Counsel, West Palm Beach, for
appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Georgina
Jimenez-Orosa, Senior Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.